
	
		I
		111th CONGRESS
		2d Session
		H. R. 6261
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve oversight of nursing facilities under the Medicare and Medicaid
		  programs by ensuring adequate, trained surveyors, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nursing Home Patient Protection and
			 Standards Act.
		2.Improving the rigor of
			 testing for surveyors
			(a)MedicareSection 1819(g)(2)(E)(iii) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(E)(iii)) is amended by adding the
			 following at the end: The testing program must be sufficiently rigorous
			 (as determined by the Secretary) to ensure that surveyors are adequately
			 prepared to survey and certify facilities in a consistent and accurate
			 manner.
			(b)MedicaidSection 1919(g)(2)(E)(iii) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(E)(iii)) is amended by adding the following
			 at the end: The testing program must be sufficiently rigorous (as
			 determined by the Secretary) to ensure that surveyors are adequately prepared
			 to survey and certify facilities in a consistent and accurate
			 manner.
			3.Ensuring adequate
			 staffing and training for State surveys of nursing homes
			(a)MedicareSection 1819(g)(2)(E) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(E)) is amended by adding at the end the
			 following:
				
					(iv)Adequate
				qualified staff for survey teamsThe Secretary, in consultation with the
				advisory committee under subparagraph (F), shall establish requirements—
						(I)for the
				qualifications and compensation of members of a survey team under this
				subsection; and
						(II)that a State
				employs an adequate number of individuals as members of survey teams to ensure
				adequate oversight of skilled nursing facilities.
						(v)Continuing
				educationIn addition to the
				training and testing program required under clause (iii), the Secretary shall
				require that State and Federal surveyors regularly complete an adequate amount
				(as determined by the Secretary) of continuing education courses that meet
				requirements determined by the Secretary for content and the rigor of the
				material covered by such courses. An individual shall not serve as a member of
				a survey team unless the individual is in compliance with the requirements of
				this
				clause.
					.
			(b)MedicaidSection 1919(g)(2)(E) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(E)) is amended by adding at the end the
			 following:
				
					(iv)Adequate
				qualifed staff for survey teamsThe Secretary, in consultation with the
				advisory committee under subparagraph (F), shall establish requirements—
						(I)for the
				qualifications and compensation of members of a survey team under this
				subsection; and
						(II)that a State
				employs an adequate number of individuals as members of survey teams to ensure
				adequate oversight of nursing facilities.
						(v)Continuing
				educationIn addition to the
				training and testing program required under clause (iii), the Secretary shall
				require that State and Federal surveyors regularly complete an adequate amount
				(as determined by the Secretary) of continuing education courses that meet
				requirements determined by the Secretary for content and the rigor of the
				material covered by such courses. No individual shall serve as a member of a
				survey team unless the individual is in compliance with the requirements of
				this
				clause.
					.
			4.Ensuring the
			 independence and impartiality of surveyors
			(a)Whistle blower
			 protections
				(1)MedicareSection 1819(g) of the Social Security Act
			 (42 U.S.C. 1395i–3(g)) is amended by adding the following at the end:
					
						(6)Reporting of
				inaccuracies
							(A)Reporting
				requirementA covered
				individual shall report to the Secretary any instance in which the individual
				suspects that—
								(i)a survey under
				this subsection fails to report or under reports an issue in a facility that
				could impact the safety or quality of care of the residents in such facility;
				or
								(ii)a member of the survey team or an employee
				of the State survey agency was inappropriately induced (through the offering of
				monetary awards or through undue pressure) to alter the results of the
				survey.
								(B)Responses to
				reportIf the Secretary
				receives a report under
				subparagraph (A), the Secretary shall take
				appropriate action, as determined by the Secretary, to ensure the accuracy of
				the survey.
							(C)Whistle blower
				protectionsWith respect to a covered individual, a State may
				not—
								(i)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to such individual, or in any other manner discriminate against an
				individual in the terms and conditions of employment because the individual
				submitted a report under subparagraph (A); or
								(ii)file a complaint or a report against the
				individual with the appropriate State professional disciplinary agency because
				the individual submitted a report under subparagraph (A).
								(D)Remedy for
				violationsIf the Secretary
				finds that a State has violated the prohibitions under
				subparagraph (C), the Secretary shall
				provide for an appropriate remedy.
							(E)Requirement to
				post noticeEach State shall
				post conspicuously in an appropriate location a sign (in a form specified by
				the Secretary) specifying the rights of covered individuals under this section.
				Such sign shall include a statement that a covered individual may file a
				complaint with the Secretary against the State for violating the provisions of
				this paragraph and information with respect to the manner of filing such a
				complaint. 
							(F)Covered
				individual definedFor
				purposes of this paragraph, the term covered individual means an
				individual—
								(i)who is a member of
				a State survey team under this subsection; or
								(ii)who is an
				employee of the State department or agency that conducts surveys under this
				section.
								.
				(2)MedicaidSection 1919(g) of the Social Security Act
			 (42 U.S.C. 1396r(g)) is amended by adding the following at the end:
					
						(6)Reporting of
				inaccuracies
							(A)Reporting
				requirementA covered
				individual shall report to the Secretary any instance in which the individual
				suspects that—
								(i)a survey under
				this subsection fails to report or under reports an issue in a facility that
				could impact the safety or quality of care of the residents in such facility;
				or
								(ii)a member of the survey team or an employee
				of the State survey agency was inappropriately induced (through the offering of
				monetary awards or through undue pressure) to alter the results of the
				survey.
								(B)Response to
				reportsIf the Secretary
				receives a report under
				subparagraph (A), the Secretary shall take
				appropriate action, as determined by the Secretary, to ensure the accuracy of
				the survey.
							(C)Whistle blower
				protectionsWith respect to a covered individual, a State may
				not—
								(i)discharge, demote,
				suspend, threaten, harass, or deny a promotion or other employment-related
				benefit to such individual, or in any other manner discriminate against an
				individual in the terms and conditions of employment because the individual
				submitted a report under subparagraph (A); or
								(ii)file a complaint or a report against the
				individual with the appropriate State professional disciplinary agency because
				the individual submitted a report under subparagraph (A).
								(D)Penalties for
				retaliationIf the Secretary
				finds that a State has violated the prohibitions under
				subparagraph (C), the Secretary shall
				provide for a reduction of the payment otherwise made to the State under
				section 1903(a)(7), with respect to a quarter, equal to 5 percent. A State that
				is dissatisfied with the Secretary’s findings under this subparagraph may
				obtain reconsideration and review of the findings under section 1116 in the
				same manner as a State may seek reconsideration and review under that section
				of the Secretary’s determination under section 1116(a)(1).
							(E)Requirement to
				post noticeEach State shall
				post conspicuously in an appropriate location a sign (in a form specified by
				the Secretary) specifying the rights of covered individuals under this section.
				Such sign shall include a statement that a covered individual may file a
				complaint with the Secretary against the State for violating the provisions of
				this paragraph and information with respect to the manner of filing such a
				complaint. 
							(F)Covered
				individual definedFor
				purposes of this paragraph, the term covered individual means an
				individual—
								(i)who is a member of
				a State survey team under this subsection; or
								(ii)who is an
				employee of the State department or agency that conducts surveys under this
				section.
								.
				(b)Penalties for
			 inappropriately influencing a surveyor
				(1)MedicareSection 1819(g)(2)(E) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(E)), as amended by
			 section 3(a), is further amended by adding
			 the following at the end:
					
						(vi)Penalties for
				inappropriately influencing a surveyorAny individual (including an employee of a
				skilled nursing facility or any affiliated corporate entity, a representative
				of the skilled nursing facility industry, a member of a State survey team, an
				employee of the State department or agency that conducts surveys under this
				section, or an elected official) who attempts to inappropriately influence, as
				determined by the Secretary through regulations, the results of a survey under
				this subsection or the actions of a member of a survey team or an employee of a
				survey agency under this subsection shall be subject to a civil money penalty
				not to exceed $10,000. The provisions of section 1128A (other than subsections
				(a) and (b)) shall apply to a civil money penalty under the previous sentence
				in the same manner as such provisions apply to a penalty or proceeding under
				section 1128A(a).
						.
				(2)MedicaidSection
			 1919(g)(2)(E) of the Social Security Act (42 U.S.C. 1396r(g)(2)(E)), as amended
			 by section 3(b), is further amended by adding
			 at the end the following:
					
						(vi)Penalties for
				inappropriately influencing a surveyorAny individual (including an employee of a
				nursing facility or any affiliated corporate entity, a representative of the
				nursing facility industry, a member of a State survey team, an employee of the
				State department or agency that conducts surveys under this section, or an
				elected official) who attempts to inappropriately influence, as determined by
				the Secretary through regulations, the results of a survey under this
				subsection or the actions of a member of a survey team or an employee of a
				survey agency under this subsection shall be subject to a civil money penalty
				not to exceed $10,000. The provisions of section 1128A (other than subsections
				(a) and (b)) shall apply to a civil money penalty under the previous sentence
				in the same manner as such provisions apply to a penalty or proceeding under
				section 1128A(a).
						.
				(3)Conforming
			 amendments
					(A)Section
			 1819(f)(2)(B)(iii)(I)(c) of the Social Security Act is amended by inserting
			 , a civil monetary penalty described in section 1919(g)(2)(E)(vi) of not
			 less than $10,000 after of not less than $5,000.
					(B)Section 1919(f)(2)(B)(iii)(I)(c) of the
			 Social Security Act is amended by inserting , a civil monetary penalty
			 described in (g)(2)(E)(vi) of not less than $10,000 after of not
			 less than $5,000.
					5.Advisory
			 committee
			(a)MedicareSection 1819(g)(2) of the Social Security
			 Act (42 U.S.C. 1395i–3(g)(2)) is amended by adding at the end the following:
				
					(F)Advisory
				Committee
						(i)EstablishmentThe
				Secretary shall establish an advisory committee on surveys under this
				paragraph.
						(ii)MembershipThe
				membership of the advisory committee under
				clause (i) shall include advocates for
				residents of skilled nursing facilities, members of survey teams under this
				subsection, and nursing home administrators, directors of nursing, registered
				nurses, and other skilled nursing facility stakeholders.
						(iii)Recommended
				standardsThe advisory committee under
				clause (i) shall make recommendations to
				the Secretary on standards for—
							(I)the adequate
				staffing of survey teams under this subsection;
							(II)the training of
				members of such teams; and
							(III)disclosing any
				contact between such members and individuals associated with skilled nursing
				facilities, and limiting such contact to prevent inappropriate influence of
				such members by such individuals.
							(iv)Other
				recommendationsThe advisory committee under
				clause (i) may also make recommendations to
				the Secretary on any other issue that would improve the survey process under
				this
				paragraph.
						.
			(b)MedicaidSection 1919(g)(2) of the Social Security
			 Act (42 U.S.C. 1396r(g)(2)) is amended by adding at the end the
			 following:
				
					(F)Advisory
				Committee
						(i)EstablishmentThe
				Secretary shall establish an advisory committee on surveys under this
				paragraph.
						(ii)MembershipThe membership of the advisory committee
				under
				clause (i) shall include advocates for
				residents of nursing facilities, members of survey teams under this subsection,
				and nursing home administrators.
						(iii)Recommended
				standardsThe advisory committee under
				clause (i) shall make recommendations to
				the Secretary on standards for—
							(I)the adequate
				staffing of survey teams under this subsection;
							(II)the training of
				members of such teams; and
							(III)disclosing any
				contact between such members and individuals associated with nursing
				facilities, and limiting such contact to prevent inappropriate influence of
				such members by such individuals.
							(iv)Other
				recommendationsThe advisory committee under
				clause (i) may also make recommendations to
				the Secretary on any other issue that would improve the survey process under
				this
				paragraph.
						.
			6.Review of
			 surveys
			(a)MedicareSection 1819(g)(2)(D) of the Social
			 Security Act (42 U.S.C. 1395i–3(g)(2)(D)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(i)In
				generalEach
				State
						;
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Review of
				surveysThe supervisors of
				the survey teams shall review each survey conducted under this subsection to
				ensure that any issues that impact quality of care that are identified by such
				surveys are consistently and appropriately described and rated by the survey
				teams.
						.
				(b)MedicaidSection 1919(g)(2)(D) of the Social
			 Security Act (42 U.S.C. 1396r(g)(2)(D)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(i)In
				generalEach
				State
						;
				and
				(2)by adding at the
			 end the following new clause:
					
						(ii)Review of
				surveysThe supervisors of
				the survey teams shall review each survey conducted under this subsection to
				ensure that any issues that impact quality of care that are identified by such
				surveys are consistently and appropriately described and rated by the survey
				teams.
						.
				
